Citation Nr: 1809467	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-16 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD, assigning a 50 percent rating, effective March 14, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last evaluated for his PTSD for compensation and pension purposes in January 2012.  Since that time he has submitted private evaluations from a psychologist suggesting that his PTSD has since worsened.  See, e.g., April 2014 private examination.  (This private examination also was submitted without a waiver of Agency of Original Jurisdiction (AOJ) review.)  

Given that the evidence suggests a worsening of the Veteran's PTSD since it was last evaluated in a VA examination six years ago, additional examination is warranted to resolve this claim. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his PTSD.

2.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his PTSD from February 2014 to present.

3.  The AOJ should then arrange for the Veteran to be scheduled for a VA psychiatric evaluation to determine the current severity of his PTSD.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The VA examiner is requested to provide an opinion as to the functional (both social and occupational) impairment due to the Veteran's service-connected PTSD.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused by the Veteran's PTSD.

4.  The AOJ should then review the record and readjudicate the claim for a rating higher than 50 percent for PTSD.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




